Citation Nr: 0523686	
Decision Date: 08/29/05    Archive Date: 09/09/05	

DOCKET NO.  03-05 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from September 1979 
to September 1982 and from November 1990 to March 1991.  The 
latter period of active service came while he was a reservist 
with the 173rd Medical Group which was called to active duty 
during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
VARO in Boston, Massachusetts, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.

2.  Currently diagnosed PTSD is reasonably attributable to 
the veteran's experiences while serving during the Persian 
Gulf War.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for PTSD are met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the veteran's claim.  
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005).  The VCAA 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In light of the decision herein, the 
Board finds that any error with regard to the duty to assist 
and the duty to notify provisions of the VCAA is harmless and 
results in no prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Pertinent Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in service disease process or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires the following:  (1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (4th ed., 1994), which is presumed 
to include both the adequacy of the PTSD symptomatology and 
the sufficiency of a claimed in service stressor; (2) 
credible supporting evidence that the claimed in service 
stressor actually occurred; and (3) medical evidence of a 
link, or a nexus, between the current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2005); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

VA medical evidence of record establishes that the veteran 
has been diagnosed with PTSD resulting from stressful 
experiences while serving in the Persian Gulf War in late 
1990 and early 1991.  The claims file includes reports of VA 
outpatient visits beginning in 2000.  In July 2000 the 
veteran underwent psychological testing and it was reported 
that his profile reflected symptoms of PTSD.  

Additionally, the veteran was given authorized psychiatric 
examinations in January 2001 and April 2002.  The veteran 
gave a history of having injured his left wrist and back 
while in service and being temporarily fitted with a short 
cast for the wrist.  He indicated the cast inhibited his 
movement significantly.  He recalled that after a general 
alarm following a missile attack, he found himself unable to 
put his gas mask on.  He became panic stricken that death 
would be imminent.  He frantically tried to put his mask on, 
but was not able to do so.  This intense situation made him 
feel very anxious.  Thereafter, he continued to experience 
strong feelings of anxiety, depression, and helplessness.  He 
then reported ongoing problems in such areas as startle 
reflex, social isolation, depression, and avoidance of public 
places.  He was given an Axis I diagnosis of PTSD and 
dysthymic disorder.  The examining psychiatrist stated that 
the veteran was continuing to suffer from symptoms of PTSD 
resulting from his traumatic experience some 10 years earlier 
in service.

Submitted at the personal hearing before the undersigned 
Traveling member of the Board in May 2005 was a record of 
activities concerning the 173rd Medical Group's participation 
in the Gulf war from the time of its mobilization in November 
1990 to the spring of 1991.  The veteran was listed as one of 
the individuals deployed with the unit.  The historical 
overview reveals that the unit was exposed to periodic scud 
missile attacks.

At the hearing itself and in various communications of 
record, the veteran has been consistent in describing his 
stressful experience as the one involving the gas mask 
episode referred to above.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation during such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b); see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).

In Pentecost, the United States Court of Appeals for Veterans 
Claims (Court) opined that the fact that a veteran who had a 
known military combat specialty and was stationed with a unit 
that was present while enemy attacks occurred was strongly 
suggestive that the veteran, himself, was exposed to such 
attacks.  As noted in Suozzi v. Brown, 10 Vet. App. 307 
(1997), a stressor need not be corroborated in every detail.  
There was no requirement in case law that there needs to be a 
high level of exposure to combat.  Corroboration of the 
veteran's personal participation in such events is not 
necessary.  Pentecost at 128.

The Board acknowledges that it would be preferable to have a 
little more specific documentation or corroboration regarding 
the veteran's reported stressful incident.  However, the 
Board believes there is sufficient evidence to accept the 
veteran's basic assertion that he was exposed to enemy fire 
while serving in the Persian Gulf Theater of Operations.  The 
record shows the veteran has a current, valid diagnosis of 
PTSD and the PTSD has been reported to be related to his 
service in the Persian Gulf Theater of Operations.

Clearly, this places the evidence of record at least in 
relative equipoise.  Under the circumstances, the veteran 
prevails as to his claim for service connection for PTSD with 
application of the benefit of the doubt in his favor.  


ORDER

Service connection for PTSD is allowed.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


